Order entered July 22, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-11-00079-CV

               TIFFANY TRAILS OWNERS ASSOCIATION, INC., Appellant

                                                   V.

                                     LARRY JISTEL, Appellee

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 09-9022

                                               ORDER
        The Court has before it appellant’s July 18, 2013 motion to set aside order suspending

appeal. The Court GRANTS the motion and REINSTATES this case. We ORDER appellee to

file his brief within thirty days of the date of this order.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE